 

Exhibit 10.4

 

Execution Version

 

AMENDMENT TO

 

CLINICAL TRIAL AGREEMENT

 

This Amendment To Clinical Trial Agreement (the "CTA Amendment") is made and
entered into effective as of July 8, 2015 (the "CTA Amendment Effective Date")
by and between Putney Drug Corp., a Nevada corporation having a place of
business at 617 Detroit Street, Suite 100, Ann Arbor, MI, 48104 ("Company"), and
The Regents of the University of California, a constitutional California
corporation, on behalf of its Los Angeles campus, with an address at David
Geffen School of Medicine UCLA Clinical Trials Administration Office, 10911
Weybeurn Avenue, 3rd Floor, Los Angeles California 90095-7170 ("Institution" or
"The Regents"), to amend the terms of that certain Clinical Trial Agreement
between Company and Institution, originally dated as of April 29, 2010 (the
"CTA"). Company and Institution may be referred to herein individually as a
"Party", and collectively as the "Parties".

 

WHEREAS, the Parties are also parties to that certain Exclusive License
Agreement dated as of July 11, 2005 (as amended to date, the "License
Agreement"), and issues have arisen concerning certain of the Parties'
respective rights and obligations under the CTA and under the License Agreement;
and

 

WHEREAS, certain additional intellectual property relating to the subject matter
of the License Agreement has been created at Institution, and the Parties wish
to expand their relationship to cover such additional intellectual property and
also to resolve the above issues, in part by amending the License Agreement to
provide (among other things) for increased economic consideration to the
Institution, and by amending the CTA as provided in the terms and conditions set
forth below;

 

NOW, THEREFORE, in consideration of the above premises and the mutual promises
contained herein, the Parties agree as follows:

 

1.            The CTA is hereby amended to add new Section 1.0 entitled
"Definitions", added before Section 1.1, and reading in its entirety as follows:

 

"1.0           Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings ascribed to such terms in the
License Agreement . The following capitalized terms shall have the following
meanings as used in this Agreement:

 

"Deliverables" has the meaning set forth in Section 3.1 hereof.

 

"Study" means the human clinical study conducted under the protocol entitled "A
Combination Trial of Copaxone Plus Estriol in Relapsing Remitting Multilple
Sclerosis (RRMS)", protocol number NCT00451204.

 

"Field of Use" has the meaning ascribed in the License Agreement.

 

 

 

  

Execution Version

 

"IND" means IND #55,288, as it relates to the Study.

 

2.            Section 3.1 of the CTA is hereby amended to read in its entirety
as follows:

 

"3.1           Institution shall own all data resulting from the Study.
Notwithstanding anything to the contrary, the Deliverables set forth herein
shall not contain any Institution or its subsite's (i) patient medical records,
or (ii) source documentation as that term is defined in Section 1.52 of the ICH
E6 Guidelines to the extent that Applicable Laws prevent the disclosure thereof
to Company. As soon as reasonably practicable, allowing a reasonable amount of
time for performing redactions and other required preparation, following Study
Conclusion, Institution shall provide to Company: (a) complete (except for the
redactions as provided below) and accurate copies of all patient case report
forms generated under the Study not later than October 1, 2015; (b) a complete
copy (except for the permitted redactions as provided below) of any electronic
Study database created by (or on behalf of) Institution based on the patient
case report forms that includes all the data elements as compiled therein,
generated in performance of the Study, which shall include any other data and
results from the Study included in any such database, not later than August 1,
2015; (c) a complete copy (except for the permitted redactions as provided
below) of all the MRI data resulting from the Study, including a copy of the
electronic database containing such images; (d) copies of all cognition, gray
matter and any other data and results generated or created under the Study as
generated or extrapolated from the patient case report forms; (e) a detailed
report setting forth all accomplishments and findings of the Study; (f) a copy
of all analyses of the patient case report forms and/or of any other Study data
and results performed by or on behalf of the Institution or Principal
Investigator; (g) the complete analysis (the “MRI Analysis”) of a third party
specified by Company, which Institution has no reasonable and significant
objection (based solely on the fact the retention of the third party consultant
would violate any law, regulation, ruling of a court or agency, contractual
agreement, or written Institution policy) that is hired as a consultant by
Institution and as part of its research team, and which consultant will have
full access to all the MRI data resulting from the Study, including a copy of
the electronic database containing such images, and will conduct the analysis as
generally specified by Company, such MRI data being made available not later
than August 1, 2015 (costs of the third party consultant will be paid by
Company); (h) complete copy of the actual analysis of the MRI data resulting
from the Study existing as of the CTA Amendment effective date, provided to
Company by July 10, 2015 (collectively, all the foregoing, the "Deliverables").
The data and information in subclauses (a)-(d) above shall be redacted to remove
patient identifying information as needed to comply with HIPAA and CMIA, and
with the understanding the the reports or analyses delivered under subclauses
(e)-(g) above shall not contain patient identifying information. The databases
in clause (b) and (c) shall be provided in an electronic form that is reasonably
acceptable to Company (including being transmittable, reproducible and usable
(using standard database tools) at a dedicated location on Institution's site,
and, if possible using reasonable effort, via a secure internet connection). The
required redaction of Study data in (c) will occur if requested by Company, and
will not be completed by August 1, 2015. The Institution shall use reasonable
diligence to complete the required redaction. Institution further acknowledges
that Company shall engage a third party consultant (selected by Company after
consulting with Institution) to perform analysis of the Deliverables, and
Institution agrees to provide such third party consultant reasonable access to
the Deliverables in Institution's possession (to the extent not provided to such
consultant directly by Company) for such analysis. Institution and Principal
Investigator have no commitment or obligation to continue any analysis of the
data from the Study."

 

 

 

  

Execution Version

 

3.             Section 3.2 of the CTA is hereby amended to read in its entirety
as follows:

 

"3.2           The Deliverables provided to Company shall be held in confidence
by Company (and its affiliates and sublicensees) until publication of results of
the Study by Institution pursuant to Article 4 below. It is agreed by
Institution that (without limitation) publication of an article substantially
containing the information in the draft article provided to Company by
Institution counsel on or about June 30, 2015 shall constitute such publication
of Study results. After such publication of Study results, Company shall be free
to disclose publicly information in the Deliverables in compliance with all
applicable laws and Study consent forms. Institution shall provide Company with
copies of Institutional Review Board approved informed consent templates for the
Study, and, at the request of Company within the next 2 years from the CTA
Amendment Effective Date, redacted copies of the Study informed consent forms in
the possession of the Institution, or study sites, with fully-burdened costs and
overhead to be pay by the Company. It is agreed, however, that under no
circumstances will Company state or overtly imply in any publication or other
published announcement that Institution has approved any product. Institution
hereby grants Company (and its Affiliates and Sublicensees, as defined in the
License Agreement) the non-exclusive perpetual, transferable rights,
sublicenseable through multiple tiers of sublicensees, to use all information in
the Deliverables for all purposes relating to development, registration and
commercialization of Licensed Products in the Field of Use, but subject to the
foregoing confidentiality obligations (prior to publication of the Study
results), and in compliance with all applicable laws and Study consent forms.
Institution hereby grants Company (and its Affiliates and Sublicensees, as
defined in the License Agreement) the rights of reference to the Institution's
IND for the Study and the Deliverables for the development, registration and
commercialization of products licensed to Company under the License Agreement in
accordance with the terms in Section 3.4. Initial Study data validation and
review shall be done on behalf of Company promptly after receipt of the
Deliverables by a third party consultant selected by and employed with Company
(after consultation with UCLA), separate and apart from consultant hired to
Institution’s research team as set forth in 3.1 above. Company shall own all
reports, results and analysis resulting from its consultant's analysis and
review (the "Analysis") and the MRI Analysis of the third party in 3.1 (g), and
Institution assigns to Company its entire rights in the Analysis (but excluding
any patent rights and any rights in the Study data). Institution covenants that
it shall not conduct any review or analysis of the MRI Analysis until the date
90 days after delivery of the MRI Analysis to Company under Section 3.1(g).
Company and its affiliates and sublicensees may use such Analysis with respect
to Estriol in Field of Use, shall have the rights to disclose it to its
Affiliates and Sublicensees (as those terms are used in the License Agreement),
and to entities whom are believed in good faith to be potential development
partners, subject to appropriate confidentiality obligations and other
identified state and federal regulatory constraints, including but not limited
to, HIPAA and CMIA. Company shall disclose the Analysis to the Institution in
confidence, and shall ensure that the Deliverables and Analysis are not publicly
disclosed until Principal Investigator is given a reasonable opportunity to
publish on the clinical data, subject to the right of Company to remove Company
Proprietary Information, and to request that patent applications be filed by the
Regents based on any data, as provided in Article 4 below. Notwithstanding the
foregoing, the Institution can use the Analysis in order to ensure the health
and safety of the subjects enrolled in the Study."

 

 

 

  

Execution Version

 

4.            The CTA is hereby amended to add a new Section 3.3, reading in its
entirety as follows:

 

"3.3           Company shall reimburse The Regents for its fully-burdened costs,
as budgeted by the Parties in advance, directly incurred in preparing the
databases and materials for delivery to Company (as set forth in Section 3.1
above), plus overheard of twenty-six percent (26%), such reimbursement not to
exceed the budget reasonably agreed to by the Parties. Such costs include but
are not limited to the costs incurred to redact patient identifying information
from databases and patient case report forms, and (if applicable) training
Company or a third party consultant to use the databases. The Institution shall
invoice Company promptly for such costs, accompanied by such supporting
documentation for such costs as Company may reasonably request."

 

 

 

  

Execution Version

 

5.            The CTA is hereby amended to add a new Section 3.4, reading in its
entirety as follows:

 

"3.4           The Regents hereby grant to Company a right to reference for use
in the Field of Use (including in connection with all development and approval
activities on Licensed Products) to all regulatory documentation filed with
respect to the Study, filed with the FDA regarding the IND, and all information
therein, subject to the redaction of patient identifying information. The
Institution shall provide to Company copies of all such regulatory documentation
filed with the FDA under the IND upon reasonable request, which shall redacted
in order to comply with laws and regulations regarding privacy of patient
information, such redactions at Company's sole expense, including 26% overhead
at the Institution, and subject to applicable law or regulation. The Regents
will use reasonable good faith efforts to determine if they can agree not to
grant to any other commercial party a right of reference to any such regulatory
documentation filed with the FDA regarding the FDA in the Field of Use, to the
extent permitted by law, contractual obligations, and The Regents’ policy, for a
period of up to 5 years. At Company's request, and provided that Institution can
so agree, The Regents will provide Company such written agreement, for the
maximum period (not to exceed 5 years) that The Regents can so agree not to
grant such rights to other commercial parties." Principal Investigator
represents that there were no foreign regulatory filings relating to the Study.

 

6.           Section 7.4 of the CTA is hereby amended to add the following
sentence to the end of the Section: "Notwithstanding the above restrictions,
Institution agrees that Company (and its Affiliates and Sublicensees (as that
term is used in the License Agreement) may use all information in the
Deliverables as permitted in Section 3.2.

 

7.           Section 7.5 of the CTA is hereby amended to add the following
phrase to the end of the Section: " (with the understanding that Section 3.2
grants Company (and its Affiliates and Sublicensees (as that term is used in the
License Agreement) specific consent to disclose or release information in the
Deliverables as provided in such Section)".

 

8.           Section 8.2 of the CTA hereby amended to include the following
subsection:

 

Section 8.2(c). To the extent Field of Use in the License Agreement is narrowed
or expanded, the Field of Use in this Agreement shall narrow or expand in the
same manner. To the extent the License Agreement is terminated, the CTA shall
terminate as well.

 

 

 

  

Execution Version

 

9.            Section 8.4 of the CTA is hereby amended to read in its entirety
as follows:

 

The obligations of the Parties under Sections 1.1 ,1.3, 1.4, 2.1, 3.1, 3.2, 3.4,
4.1, 5.1-5.6, 6.1, 7.1-7.8, 9.1, 9.2, 10.1, 11,2, and 11.4-11.7 shall survive
any termination this Agreement, except that any exclusive rights that may be
granted pursuant to section 3.4 shall become non-exclusive if a termination
occurs pursuant to the last sentence of Section 8.2(c).

 

10.          The Parties hereby agree to negotiate diligently, reasonably and in
good faith with each other and to agree on a further amendment to the CTA (as
amended by this CTA Amendment) that (a) provides clearer definition of the terms
for the consultant under Section 3.1(g) above; and (b) provides terms for
redaction of the MRI database, as contemplated in Section 3.1(c) above.

 

 

11.          Except as modified by the amendments and other agreements as
provided in this CTA Amendment, all the terms and provisions of the CTA are and
shall remain in full force and effect. This CTA Amendment is deemed incorporated
into and made part of, and governed by the applicable terms of, the CTA.

 

12.          This CTA Amendment is effective only if (a) it is fully executed by
both Parties and (b) both Parties fully execute the Sixth Amendment to the
License Agreement and the Release Agreement of equal date with this CTA
Amendment.

 

[Signature Page Follows]

 

 

 

  

Execution Version

 

IN WITNESS WHEREOF, the Parties have caused this CTA Amendment to be executed by
their duly authorized representatives:

 

Putney Drug Corp.

 

By: /s/ Jeffrey Riley         Name:  Jeffrey Riley         Title:

CEO, President and Director

        The Regents of the University of California         By: /s/Helene
Orescan         Name: Helene Orescan         Title: Director CTAO         Read &
Acknowledged Principal Investigator         By: Rhonda Voskuhl MD         Name:
Rhonda Voskuhl MD         Title: Professor UCLA Dept of Neurology  

 

 

